       Case 4:19-cv-00347-MW-MAF Document 10 Filed 09/03/19 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

HARLEY D. ROOT, JR. AND MELISA D.
JOBE,

       Plaintiff,

v.                                            Case No.: 4:19-CV-00347-MW-CAS

WALT MCNEIL, in his official capacity
as Sheriff of LEON COUNTY; and
WES ROBERTS, in his individual capacity,

     Defendants.
____________________________________/

     DEFENDANT SHERIFF’S ANSWER AND AFFIRMATIVE DEFENSES
       TO PLAINTIFFS’ FIRST AMENDED COMPLAINT [ECF No. 6]

       Defendant, WALT MCNEIL, in his official capacity as Sheriff of Leon

County, Florida (“Sheriff McNeil”), by and through undersigned counsel, files this

his answer and affirmative defenses to Plaintiffs’ first amended complaint [ECF No.

6], and states as follows:

                             NATURE OF THE ACTION

       1.    Admitted that Plaintiffs have brought a lawsuit.         To the extent,

however, that the bringing of this action gives rise to any inference Sheriff McNeil,

his agents or employees, engaged in any unlawful or tortuous conduct, such

inference is denied. Similarly, Sheriff McNeil denies Plaintiffs are entitled to any of

the relief sought in the complaint.
     Case 4:19-cv-00347-MW-MAF Document 10 Filed 09/03/19 Page 2 of 11




      2.     Admitted that Plaintiffs have brought a lawsuit.         To the extent,

however, that the bringing of this action gives rise to any inference Sheriff McNeil,

his agents or employees, engaged in any unlawful or tortuous conduct, such

inference is denied. Similarly, Sheriff McNeil denies Plaintiffs are entitled to any of

the relief sought in the complaint.

      3.     Without knowledge, therefore denied.

      4.     Without knowledge, therefore denied.

      5.     Admitted that Walt McNeil was Sheriff of Leon County, Florida, on the

date listed in Plaintiffs’ complaint. The remainder of the paragraph is denied.

      6.     Admitted that Wes Roberts was employed by Sheriff McNeil as a

detective on the date listed in Plaintiffs’ complaint. Regarding the remainder of this

paragraph, without knowledge, therefore denied.

                          CONDITIONS PRECEDENT

      7.     Admitted.

                    GENERAL FACTS – PLAINTIFF JOBE

      8.     Admitted that in the early morning hours of September 19, 2018, Leon

County Sheriff’s Deputies knocked loudly at the door to an apartment where

Plaintiffs were located. Regarding the remainder of this paragraph, without

knowledge, therefore denied.

      9.     Without knowledge, therefore denied.


                                          2
     Case 4:19-cv-00347-MW-MAF Document 10 Filed 09/03/19 Page 3 of 11




      10.   Admitted that Leon County Sheriff’s Deputies executed a search

warrant at the apartment where Plaintiffs were located, and eventually breached the

front door. Regarding the remainder of this paragraph, without knowledge, therefore

denied.

      11.   Denied.

      12.   Without knowledge, therefore denied.

      13.   Admitted that while the search warrant was being executed, Plaintiffs

were not free to leave. Regarding the remainder of this paragraph, without

knowledge, therefore denied.

      14.   Denied.

      15.   Admitted that Plaintiff Jobe suffered injuries. Regarding the remainder

of this paragraph, without knowledge, therefore denied.

      16.   The first sentence is denied. Regarding the second sentence, without

knowledge, therefore denied.

      17.   Without knowledge, therefore denied.

      18.   Denied.

      19.   Denied.

                   GENERAL FACTS – PLAINTIFF ROOT

      20.   Admitted that in the early morning hours of September 19, 2018, Leon

County Sheriff’s Deputies knocked at the door to an apartment where Plaintiffs were


                                        3
     Case 4:19-cv-00347-MW-MAF Document 10 Filed 09/03/19 Page 4 of 11




located and loudly announced “Sheriff’s Office, Search Warrant” several times.

Regarding the remainder of this paragraph, without knowledge, therefore denied.

      21.   Denied.

      22.   Denied that the front door was kicked in. Regarding the remainder of

this paragraph, without knowledge, therefore denied.

      23.   Without knowledge, therefore denied.

      24.   The first sentence is denied. Regarding the second sentence, admitted

that Leon County Sheriff’s Deputies had guns. Regarding the remainder of the

second sentence, without knowledge, therefore denied. The third sentence is denied.

Regarding the fourth sentence, admitted that Plaintiff Root was placed in handcuffs.

The remainder of the fourth sentence is denied. The fifth sentence is denied.

Regarding the sixth sentence, admitted that while the search warrant was being

executed, Plaintiffs were not free to leave. Regarding the remainder of this

paragraph, without knowledge, therefore denied.

      25.   Admitted that Plaintiff Root told Leon County Sheriff’s Deputies that

it was only him and Plaintiff Jobe in the house. Regarding the remainder of this

paragraph, without knowledge, therefore denied.

      26.   Denied.

      27.   Admitted that Detective Roberts read Plaintiff Root his rights, read the

warrant, and removed the handcuffs. The remainder of this paragraph is denied.


                                         4
     Case 4:19-cv-00347-MW-MAF Document 10 Filed 09/03/19 Page 5 of 11




      28.     Denied.

                                  COUNT I
           COMMON LAW FALSE ARREST/IMPRISONMENT
     (brought by both Plaintiffs Root and Jobe against Defendant Sheriff)

      29.     Sheriff McNeil reasserts his responses to all applicable foregoing

paragraphs.

      30.     Admitted that Plaintiffs intend to bring a cause of action against Sheriff

McNeil, but denied that Sheriff McNeil, his agents or employees, committed the

actions alleged, or that Plaintiffs are entitled to relief sought in this count or any

relief whatsoever.

      31.     Admitted.

      32.     Denied.

      33.     Denied.

      34.     Denied.

      35.     Denied.

      36.     Denied.

                                  COUNT II
           COMMON LAW FALSE ARREST/IMPRISONMENT
       (brought by Plaintiffs Root and Jobe against Defendant Roberts)

      37. – 44.      Sheriff McNeil is not a party to this Count, and declines to

respond to the allegations as contained therein.




                                           5
     Case 4:19-cv-00347-MW-MAF Document 10 Filed 09/03/19 Page 6 of 11




                                   COUNT III
                         COMMON LAW BATTERY
              (brought by Plaintiff Jobe against Defendant Sheriff)

      45.     Sheriff McNeil reasserts his responses to all applicable foregoing

paragraphs.

      46.     Admitted that Plaintiff Jobe intends to bring a cause of action against

Sheriff McNeil, but denied that Sheriff McNeil, his agents or employees, committed

the actions alleged, or that Plaintiffs are entitled to relief sought in this count or any

relief whatsoever.

      47.     Admitted.

      48.     Denied.

      49.     Denied, as phrased.

      50.     Denied.

      51.     Denied.

                                    COUNT IV
                          COMMON LAW BATTERY
              (brought by Plaintiff Jobe against Defendant Roberts)

      52. – 58.      Sheriff McNeil is not a party to this Count, and declines to

respond to the allegations as contained therein.




                                            6
     Case 4:19-cv-00347-MW-MAF Document 10 Filed 09/03/19 Page 7 of 11




                                     COUNT V
                           COMMON LAW ASSAULT
                  (brought by Plaintiffs against Defendant Sheriff)

      59.     Sheriff McNeil reasserts his responses to all applicable foregoing

paragraphs.

      60.     Admitted that Plaintiffs intend to bring a cause of action against Sheriff

McNeil, but denied that Sheriff McNeil, his agents or employees, committed the

actions alleged, or that Plaintiffs are entitled to relief sought in this count or any

relief whatsoever.

      61.     Admitted.

      62.     Denied.

      63.     Denied.

      64.     Denied.

                                     COUNT VI
                                     ASSAULT
                  (brought by Plaintiffs against Defendant Roberts)

      65. – 70.      Sheriff McNeil is not a party to this Count, and declines to

respond to the allegations as contained therein.

                                  COUNT VII
                             EXCESSIVE FORCE
              (brought by Plaintiff Jobe against Defendant Sheriff)

      71.     Sheriff McNeil reasserts his responses to all applicable foregoing

paragraphs.


                                           7
     Case 4:19-cv-00347-MW-MAF Document 10 Filed 09/03/19 Page 8 of 11




      72.    Admitted that Plaintiffs intend to bring a cause of action against Sheriff

McNeil, but denied that Sheriff McNeil, his agents or employees, committed the

actions alleged, or that Plaintiffs are entitled to relief sought in this count or any

relief whatsoever.

      73.    Denied.

      74.    Denied.

      75.    Denied.

      76.    Denied.

      77.    Denied.

      78.    Denied.

      79.    Denied.

      80.    Denied.

      81.    Denied.

                                 COUNT VIII
                            EXCESSIVE FORCE
             (brought by Plaintiff Jobe against Defendant Roberts)

      82. – 87.      Sheriff McNeil is not a party to this Count, and declines to

respond to the allegations as contained therein.

      Sheriff McNeil denies that Plaintiffs are entitled to the relief sought in their

prayer for relief, or any relief whatsoever.




                                           8
     Case 4:19-cv-00347-MW-MAF Document 10 Filed 09/03/19 Page 9 of 11




                            AFFIRMATIVE DEFENSES

      1.     No state or federally protected rights of any Plaintiff have been

infringed or violated.

      2.     Plaintiffs may have been the beneficial recipient of recovery from

collateral sources. Accordingly, Sheriff McNeil is entitled to setoff from any

damages award for those payments from collateral sources.

      3.     The actions of Sheriff McNeil, his agents or employees, were

discretionary in nature and/or involved planning level activities for which he cannot

be subject to liability or an action for damages under provisions of section 768.28,

Florida Statutes, and Sheriff McNeil, in his official capacity, is immune from any

claims related to such activity.

      4.     Any injurious results about which Plaintiffs complain were the result of

Plaintiffs’ own actions or omissions and any award of damages should be reduced

by the pro rata share of fault attributable to Plaintiffs.

      5.     Plaintiffs may have failed to use reasonable and proper efforts to

mitigate damages.

      6.     Any injuries incurred by Plaintiffs are the result of their own actions or

omissions or failure to care for themselves.

      7.     The application of de minimis force, without more, will not support a

claim for excessive force in violation of the Fourth Amendment.


                                            9
     Case 4:19-cv-00347-MW-MAF Document 10 Filed 09/03/19 Page 10 of 11




      8.     All actions of Sheriff McNeil, his agents or employees, were reasonable

and privileged and undertaken for the purpose of self-defense, in the defense of

others, or for the purpose of accomplishing lawful objectives.

      9.     To the extent the actions of Sheriff McNeil’s employees were outside

the course and scope of his employment, or, alternatively, were not taken “under

color of law,” then Defendant Sheriff cannot be derivatively liable.

      10.    Any threat of or use of restraint or force by Sheriff McNeil’s agents or

employees was lawful and privileged in that they were acting in their capacities as a

law enforcement officers, and any actions were reasonable and necessary and

applied while effectuating a lawful detention and/or arrest and while acting in

furtherance of a lawful purpose and justified pursuant to chapter 776, Florida

Statutes.

      11.    All or part of the damages awardable to Plaintiffs under any claims

brought pursuant to Florida law are governed by the terms, conditions, provisions, and

limitations found in section 768.28, Florida Statutes.

      12.    Actions attributable to Sheriff McNeil, his agents or employees, at

worst constitute mere negligence which fail to state a claim for violation of an

individual’s civil or constitutional rights under 42 U.S.C. § 1983.

      13.    Plaintiffs cannot identify custom, policy, or practice of Sheriff McNeil

that was the moving force behind any alleged constitutional injury; accordingly,


                                          10
     Case 4:19-cv-00347-MW-MAF Document 10 Filed 09/03/19 Page 11 of 11




there can be no liability on the part of Sheriff McNeil for the federal claim.

       THEREFORE, having answered Plaintiffs’ first amended complaint, Walt

McNeil, in his official capacity as Sheriff of Leon County, Florida, hereby invokes

his right to trial by jury.

       Respectfully submitted this 3rd day of September, 2019.

                                       /s/ Matthew J. Carson
                                       MICHAEL P. SPELLMAN
                                       Florida Bar Number: 0937975
                                       mspellman@sniffenlaw.com
                                       MATTHEW J. CARSON
                                       Florida Bar No. 827711
                                       mcarson@sniffenlaw.com

                                        SNIFFEN & SPELLMAN, P.A.
                                        123 North Monroe Street
                                        Tallahassee, Florida 32301
                                        Telephone: (850) 205-1996
                                        Facsimile: (850) 205-3004

                                        Attorneys for Defendants


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been
sent via the Court’s CM/ECF system to counsel of record this 3rd day of September,
2019.

                                        /s/ Matthew J. Carson
                                        MATTHEW J. CARSON




                                          11
